Citation Nr: 1243045	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-38 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active naval service from May 1972 to April 1976 and active military service from October 1976 to October 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Veteran was scheduled for a hearing before a member of the Board in September 2011.  A review of the record shows that in an August 2011 statement, the Veteran withdrew his request for such a hearing.

The issue of entitlement to an initial compensable disability rating for bilateral hearing loss disability is addressed in the REMAND following the ORDER section of this decision.  


FINDING OF FACT

The Veteran's bilateral tinnitus is assigned a single 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

The law precludes assignment of a disability rating greater than 10 percent for service-connected bilateral tinnitus. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in January 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2010 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court determined that the "plain meaning" of 38 C.F.R. § 4.25(b) and the pre-1999 and pre-2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  The Federal Circuit, however, recently reversed the Court's holding in, concluding that the Court erred in not deferring to the VA's interpretation of Diagnostic Code 6260, which is that a Veteran is entitled only to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see also 38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the Court may not review the schedule of ratings for disabilities . . . or any action of the Secretary in adopting or revising the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004) [holding that the Secretary's discretion over the rating schedule is "insulated from judicial review," with one recognized exception limited to constitutional challenges].

The clear import of the Federal Circuit's holding is that regardless of the version of Diagnostic Code 6260 employed, the maximum schedular rating available for tinnitus is 10 percent.  The arguments of the Veteran and his representative are inapposite to the Federal Circuit's holding.  As there is no legal basis upon which to award a higher schedular rating for tinnitus, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board emphasizes that the Veteran is already in receipt of the maximum schedular evaluation for tinnitus, whether unilateral or bilateral.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the record that the Veteran seeks regular treatment for tinnitus.  Additionally, while the Veteran has reported that his tinnitus was sometimes painful and was the reason he was unable to pass the hearing examination for entrance into the Naval Reserves, there is no indication from the record that his tinnitus has caused him to be unable to work.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of the disability rating assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.



REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to an initial compensable disability rating for bilateral hearing loss disability is decided.  

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court further noted that the VA examiner is not required to read the Veteran's mind.  Id, citing Cintron v. West, 13 Vet. App. 251, 259 (1999).  Therefore, this information can be elicited by the examiner from the Veteran.

A review of the record shows that the Veteran was afforded a VA audiology evaluation in March 2010.  A review of the examination report shows that the examiner stated that there were no effects on the Veteran's usual daily activities as a result of his bilateral hearing loss disability.  However, in his August 2010 substantive appeal, the Veteran reported that his hearing loss was a constant nuisance in his daily life and that it affected his relationship with family and friends.  Additionally, the Veteran reported it was the main reason he was denied entrance into the Naval Reserves.  

As the March 2010 VA examiner did not detail the functional impairment caused by the Veteran's bilateral hearing loss disability, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current level of severity of all impairment resulting from his service-connected bilateral hearing loss disability in compliance with the holdings in Matinak and Cintron, supra.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3. Then, the Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure all pertinent clinical findings are set forth in a written report, to specifically include the functional effects caused by the Veteran's hearing disability.

Information regarding the functional effects caused by the Veteran's bilateral hearing loss disability can be elicited from the Veteran.

4. The RO or the AMC should confirm that all examination reports received comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO should readjudicate the Veteran's remaining claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


